DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 21, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siercks (20170067739).
Referring to claims 15, 21, and 28, Siercks shows a surveying system adapted to determine positions of a position measuring resource (see figure 1 Ref 15) being mounted on a surveying pole (see figure 1 Ref 10) in a coordinate system of the surveying system (see figure 13), the surveying system comprising: a surveying subsystem with a camera module (see figure 1 Ref 30) and a control and evaluation unit (see figure 1 Ref 12), wherein: 

a surveying subsystem with a the camera module and a control and evaluation unit (see figure 1 Ref 30 and 12), wherein the camera module is attached to the surveying pole (see figure 1) and comprises at least one camera for capturing images (see the camera module Ref 30 also see paragraph 397-398), the control and 
a series of images of a surrounding is captured with the at least one camera while the surveying system is moved along a path through the surrounding (see figures 14, 15a and 15b), the series comprising a multitude of images captured with different camera poses representing respective positions and orientations of the camera (see paragraphs 33-37 and 533);
at least a subset of camera poses for the images of the series are estimated (see paragraph 269 note the series of images with the different poses representing respective positions and orientations of the camera that use a SLAM-evaluation); and
at least a subset of the series of images is stored and presented to a user on a display device (see paragraph 193 note the subset of images is selectable by a user),
wherein the control and evaluation unit is configured to execute a pose quality (see paragraph 473-476 note the quality indicator can be computed for an actually traveled path based on extrinsic factors, the extrinsic factors.  Note that the quality indicator is an indicator of the ray intersection which is dependent on the pose, see specifically figure 15a for a “good” quality being point 66 and a “bad” quality being point 68)
control functionality in which the user is presented, on the display device, a visualization related to a quality or suitability of the captured series of images for the image point measurement (see paragraph 259).
Referring to claim 27, Siercks shows identifying corresponding image points in at least a subset of images of the series of images (see paragraph 17), wherein the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siercks (20170067739).
Referring to claims 17 and 23, Siercks renders obvious the visualization comprises a 2D map view comprising a representation of the path and a representation of at least a subset of the camera poses for the images of the series, the representation comprising a symbol indicating an orientation of the camera (see figures 15a).  While Siercks fails to explicitly show the figures are displayed to the user it would have been 
Referring to claims 18 and 24, Siercks renders obvious the control and evaluation unit is configured to calculate a quality or suitability of the camera poses for the image point measurement, and
the user is presented a visualization related to the quality or suitability of the camera poses for the image point measurement, wherein each of the subset of camera poses is visualized with a color-coded symbol, the color representing a quality or suitability level of the camera pose (see figure 15b). While Siercks fails to explicitly show the figures are displayed to the user it would have been obvious to one of ordinary skill in the art to display these 2D figures to allow the user to have an indication of the quality of the camera pose.   
Referring to claims 19 and 25, Siercks renders obvious the control and evaluation unit is configured to calculate an expected accuracy of the image point measurement for at least a sparse point cloud of points in the surrounding, and
the visualization comprises a representation of the expected accuracy, the representation comprising at least one of isolines and color-coded symbols, the color of each symbol representing an expected accuracy level for an image point measurement to the point of the point cloud (see figure 15b).  While Siercks fails to explicitly show the figures are displayed to the user it would have been obvious to one of ordinary skill in the art to display these 2D figures to allow the user to have an indication of the quality of the camera pose and therefore the measurement data.   

Claims 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siercks (20170067739) in view of Kuang (20180365891).
Referring to claims 16 and 22, Siercks fails to specifically show but Kuang shows use bundle adjustment to optimize pose information by minimizing initial errors in the estimation of the camera poses; and estimate a covariance matrix for at least a subset of the camera poses (see paragraph 96).  It would have been obvious to include the use of the bundle adjustment as shown by Kuang because this allows the control device to minimize the reprojection error of the three-dimensional point in the images as taught by Kuang.
Allowable Subject Matter
Claims 20 and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-14 are allowed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645